PER CURIAM.
Petitioner filed a motion to disqualify the trial judge because of the relationship between the judge and one of respondent’s possible witnesses. The trial judge had sua sponte disqualified himself in another proceeding where the same witness was to testify. The trial judge denied the motion to recuse, and petitioner filed this petition for a writ of prohibition. However, subsequent to the filing of the instant application, a senior judge was assigned to try petitioner’s case, and we determined that the petition was therefore moot. After the trial a motion for attorney’s fees was set before the original trial judge, and upon motion by petitioner, we reinstated this petition.
We dismiss the petition on the grounds that the motion of recusal was based upon possible bias surrounding the trial judge’s relationship with a potential witness for respondent. Since the ease was tried before a different judge, and there was no exposure of the first judge to the witness, the reason for recusal has been removed. There is no allegation that this same witness will testify in regard to any post-trial motions, such as the attorney’s fee motion which has already been set. Therefore, we conclude once again that the petition is moot and accordingly dismiss it.
DELL, WARNER and SHAHOOD, JJ., concur.